DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 23-67 are pending in this Office Action.
Claims 23, 27-28, 32, 34-35, 39-40, 44, 46-47, 51-52, 56, 58 are amended.
Claims 59-67 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill
 in the pertinent art.

Claims 23-67 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0050206 A1) in view of Nam et al. (US 2013/0229953 A1).

In regards to claim 35, Seo teaches a user equipment (UE), comprising: a receiver configured to:
receive, from a first base station, a first configuration for a signal (signal includes PSS/SSS/PBCH; for configuration of PSS/SSS see Fig. 12 “Step S101” and paragraph [0111] where BS transmits sync signal configuration information of secondary cell to UE via primary cell which relates to the PSS/SSS shown on the Scell of Fig. 15.; and for configuration of PBCH specifically paragraphs [0151-0152] disclose the UE estimates position of PBCH based on the synchronization signal which relates to the PBCH shown on the Scell of Fig. 15 immediately following the PSS/SSS; thus the sync signal configuration information is used by the UE to receive the entire signal (PSS/SSS/PBCH)), 
the signal comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) (See Fig. 15 “Scell” with flexible configuration of PSS/SSS/PBCH and see paragraph [0166], “On the other hand, a synchronization signal and a PBCH, which are different from those of the primary cell, are arranged in a secondary cell”), 
the first configuration comprises (paragraph [0115], “The synchronization signal configuration information for the secondary cell can include the following information”) time-frequency resource information about a time-frequency resource for transmission of the signal (for bandwidth/length of synchronization signal see paragraph [0117], “the bandwidth at which the synchronization signal is transmitted and the length of the sequence can be flexibly determined by using the synchronization signal configuration information”; and for timing information of synchronization signal see paragraph [0123], “synchronization signal transmission timing can be included in synchronization signal configuration information”), 
signal identification information of the signal (interpreted as index per applicant’s specification, see paragraph [0120], “The sequence length and the bandwidth of the synchronization signal can be given in an index form in a table consisting of a combination of candidate groups that can be implemented”),
the time-frequency resource information comprises transmission time interval information of the signal (see paragraph [0123], “In order to avoid a synchronization signal collision with a neighboring BS which uses the same frequency band, a period by which a synchronization signal for a secondary cell is transmitted, a position of a subframe in a frame, and a position of an OFDM symbol in the subframe can be flexibly determined. For this, synchronization signal transmission timing can be included in synchronization signal configuration information”; and paragraph [0124], “The synchronization signal transmission timing may directly indicate a subframe and OFDM symbol in which a synchronization signal is transmitted, or may be given as an offset value for a subframe and OFDM symbol for transmitting an existing synchronization signal, or a combination of the subframe and OFDM symbol offset values”; and also see paragraphs [0125-0127]);
receive the signal from the first base station according to the first configuration (See Fig. 12 “Step S103” and paragraph [0113], “The UE receives the synchronization signal on the basis of the synchronization signal configuration information for the secondary cell (step S103)”).
Although Seo teaches the first configuration comprising the resource information and identification information as shown above, Seo does not specifically disclose the first configuration including power information about transmission power for the signal.
Nam teaches wherein a first configuration includes power information about transmission power for the signal (UE informed in primary component carrier of power level for PSS sync signal in extension/second carrier, see paragraph [0169], “In certain embodiments, whether UE 116 can use PSS or not in an extension carrier is configured by an RRC signaling transmitted in the primary component carrier... In still other words, UE 116 is informed by an RRC signaling transmitted in the primary component carrier of whether the PSS power is non-zero or zero”) and 
receiving the signal according to the first configuration (paragraph [0170], “When UE 116 is configured to access PSS, or when UE 116 is informed that (non-zero power) PSS is configured in the extension carrier, UE 116 can use both PSS and SSS to get synchronization to the extension carrier”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Seo which teaches the first configuration comprising the resource information and identification information for the signal as shown above to further include transmission power information for the signal such as taught Nam in order that “When UE 116 is configured to access PSS, or when UE 116 is informed that (non-zero power) PSS is configured in the extension carrier, UE 116 can use both PSS and SSS to get synchronization to the extension carrier” (see paragraph [0170]).

In regards to claim 36, the modified Seo teaches the UE according to claim 35, wherein the first configuration further comprises one or both of:
code resource information about a code resource used during the transmission of the signal (see sequence/code in paragraph [0082] where sequence length is included configuration information in paragraph [0120]; and also see [Nam] paragraph [0055])  or 
antenna port information about an antenna port corresponding to the signal (paragraph [0076] A transmit diversity scheme of the synchronization signal uses only a single antenna port; and see [Nam] Fig. 9b #915 “CRS PORT 0”).

35, wherein the time-frequency resource information further comprises at least one of: 
transmission time information of the signal, information about transmission times of the signal (for timing information of synchronization signal see paragraph [0123], “synchronization signal transmission timing can be included in synchronization signal configuration information”), 
carrier type information of a carrier carrying the signal (new carrier type, see paragraph [0175] That is, if the NCT is used as the secondary cell, the configuration information of the PSS/SSS and the frame boundary can be received from the primary cell”) 
carrier frequency information of the carrier carrying the signal (paragraph [0167], “A UE can receive information such as a frequency bandwidth, a cell ID, a frame boundary, a CP length, etc., of the secondary cell through the primary cell”), 
physical resource block (PRB) information about a PRB carrying the signal (paragraph [0134], “Each region's configuration, rate matching, or puncturing through a resource occupied by the synchronization signal can be applied only in a subframe in which the synchronization signal is transmitted or in a subcarrier occupied by the synchronization signal, or can be applied only to a resource block (RB) including the synchronization signal or to a full system band”), or 
resource element (RE) pattern information of a RE occupied by the signal (see RE and REG in paragraph [0137] and [0138], “IIf a PBCH exists, the same method above can also be applied to a configuration of the E-REG and the E-CCE of an E-PECCH region which collides with an RE occupied by the PBCH”).

In regards to claim 38, the modified Seo teaches the UE according to claim 35, wherein the UE further comprises:
(rate matching in paragraph [0134], “Each region's configuration, rate matching, or puncturing through a resource occupied by the synchronization signal can be applied only in a subframe in which the synchronization signal is transmitted or in a subcarrier occupied by the synchronization signal, or can be applied only to a resource block (RB) including the synchronization signal or to a full system band”; and also see [Nam] paragraph [0173]).

In regards to claim 39, the modified Seo teaches the UE according to claim 35, wherein the receiver is further configured to receive other signal or data from the first base station, except the signal on a time-frequency resource for the signal but is actually not used to transmit the signal (Reference signal can occupy same position used to transmit Synchronization signal when Synchronization signal is not mapped to the resource, see paragraph [0140], “In addition, it can be assumed that, if a position of a synchronization signal overlaps with an OFDM symbol/frequency band in which a reference signal (e.g., a cell-specific reference signal (CRS), a channel state information-reference signal (CSI-RS), and a demodulation reference signal (DM-RS)) is located, the reference signal is not mapped to a resource element occupied by the synchronization signal”; and also see [Nam] paragraph [0172, 0174]).

In regards to claims 23-27, they are rejected for the same reasoning as claims 35-39 respectively as they are analogous in scope. 

In regards to claims 47-51 , they are rejected for the same reasoning as claims 35-39 respectively as they are analogous in scope. 

(See Fig. 17 BS #100 and processor #110) configured to determine a first configuration for a signal (signal includes PSS/SSS/PBCH; for configuration of PSS/SSS see Fig. 12 “Step S101” and paragraph [0111] where BS transmits sync signal configuration information of secondary cell to UE via primary cell which relates to the PSS/SSS shown on the Scell of Fig. 15.; and for configuration of PBCH specifically paragraphs [0151-0152] disclose the UE estimates position of PBCH based on the synchronization signal which relates to the PBCH shown on the Scell of Fig. 15 immediately following the PSS/SSS; thus the sync signal configuration information is used by the UE to receive the entire signal (PSS/SSS/PBCH)), 
wherein the signal comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) (See Fig. 15 “Scell” with flexible configuration of PSS/SSS/PBCH and see paragraph [0166], “On the other hand, a synchronization signal and a PBCH, which are different from those of the primary cell, are arranged in a secondary cell”), and 
wherein the first configuration comprises (paragraph [0115], “The synchronization signal configuration information for the secondary cell can include the following information”) 
time-frequency resource information about a time-frequency resource for transmission of the signal (for bandwidth/length of synchronization signal see paragraph [0117], “the bandwidth at which the synchronization signal is transmitted and the length of the sequence can be flexibly determined by using the synchronization signal configuration information”; and for timing information of synchronization signal see paragraph [0123], “synchronization signal transmission timing can be included in synchronization signal configuration information”), 
signal identification information of the signal (interpreted as index per applicant’s specification, see paragraph [0120], “The sequence length and the bandwidth of the synchronization signal can be given in an index form in a table consisting of a combination of candidate groups that can be implemented”),
the time-frequency resource information comprises transmission time interval information of the signal (see paragraph [0123], “In order to avoid a synchronization signal collision with a neighboring BS which uses the same frequency band, a period by which a synchronization signal for a secondary cell is transmitted, a position of a subframe in a frame, and a position of an OFDM symbol in the subframe can be flexibly determined. For this, synchronization signal transmission timing can be included in synchronization signal configuration information”; and paragraph [0124], “The synchronization signal transmission timing may directly indicate a subframe and OFDM symbol in which a synchronization signal is transmitted, or may be given as an offset value for a subframe and OFDM symbol for transmitting an existing synchronization signal, or a combination of the subframe and OFDM symbol offset values”; and also see paragraphs [0125-0127]);
a transmitter coupled to the processor (see Fig. 17 BS #100 and RF UNIT #130), wherein the transmitter is configured to:  
transmit the first configuration to a user equipment (UE) (See Fig. 12 “Step S101” where BS transmits sync signal configuration information of secondary cell to UE via primary cell, and see paragraph [0111], “A BS transmits synchronization signal configuration information for the secondary cell through the primary cell (step S101)”); and 
transmit the signal according to the first configuration (See Fig. 12 “Step S103” and paragraph [0113], “The UE receives the synchronization signal on the basis of the synchronization signal configuration information for the secondary cell (step S103)”).
Although Seo teaches the first configuration comprising the resource information and identification information as shown above, Seo does not specifically disclose the first configuration including power information about transmission power for the signal.
(UE informed in primary component carrier of power level for PSS sync signal in extension/second carrier, see paragraph [0169], “In certain embodiments, whether UE 116 can use PSS or not in an extension carrier is configured by an RRC signaling transmitted in the primary component carrier... In still other words, UE 116 is informed by an RRC signaling transmitted in the primary component carrier of whether the PSS power is non-zero or zero”) and 
transmitting the signal according to the first configuration (paragraph [0170], “When UE 116 is configured to access PSS, or when UE 116 is informed that (non-zero power) PSS is configured in the extension carrier, UE 116 can use both PSS and SSS to get synchronization to the extension carrier”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Seo which teaches the first configuration comprising the resource information and identification information for the signal as shown above to further include transmission power information for the signal such as taught Nam in order that “When UE 116 is configured to access PSS, or when UE 116 is informed that (non-zero power) PSS is configured in the extension carrier, UE 116 can use both PSS and SSS to get synchronization to the extension carrier” (see paragraph [0170]).

In regards to claim 41, the modified Seo teaches the base station according to claim 40, wherein the first configuration further comprises one or both of: 
code resource information about a code resource used during the transmission of the signal (see sequence/code in paragraph [0082] where sequence length is included configuration information in paragraph [0120]; and also see [Nam] paragraph [0055]) or antenna port information about an antenna port corresponding to the signal (paragraph [0076] A transmit diversity scheme of the synchronization signal uses only a single antenna port; and see [Nam] Fig. 9b #915 “CRS PORT 0”).

40, wherein the time-frequency resource information further comprises at least one of: 
transmission time information of the signal, information about transmission times of the signal (for timing information of synchronization signal see paragraph [0123], “synchronization signal transmission timing can be included in synchronization signal configuration information”),
carrier type information of a carrier carrying the signal (new carrier type, see paragraph [0175] That is, if the NCT is used as the secondary cell, the configuration information of the PSS/SSS and the frame boundary can be received from the primary cell”) 
carrier frequency information of the carrier carrying the signal (paragraph [0167], “A UE can receive information such as a frequency bandwidth, a cell ID, a frame boundary, a CP length, etc., of the secondary cell through the primary cell”), 
physical resource block (PRB) information about a PRB carrying the signal (paragraph [0134], “Each region's configuration, rate matching, or puncturing through a resource occupied by the synchronization signal can be applied only in a subframe in which the synchronization signal is transmitted or in a subcarrier occupied by the synchronization signal, or can be applied only to a resource block (RB) including the synchronization signal or to a full system band”), or 
resource element (RE) pattern information of a RE occupied by the signal (see RE and REG in paragraph [0137] and [0138], “IIf a PBCH exists, the same method above can also be applied to a configuration of the E-REG and the E-CCE of an E-PECCH region which collides with an RE occupied by the PBCH”).

In regards to claim 43, the modified Seo teaches the base station according to claim 40, wherein the processor is further configured to perform rate matching on at least one first signal in to-be-transmitted signals according to the time-frequency resource information of the signal, with the at least (rate matching in paragraph [0134], “Each region's configuration, rate matching, or puncturing through a resource occupied by the synchronization signal can be applied only in a subframe in which the synchronization signal is transmitted or in a subcarrier occupied by the synchronization signal, or can be applied only to a resource block (RB) including the synchronization signal or to a full system band”; and also see [Nam] paragraph [0173]).

In regards to claim 44, the modified Seo teaches the base station according to claim 40, wherein the transmitter is further configured to, before the processor determines the first configuration, transmit the signal by using a sending period which is greater than a sending period corresponding to the first configuration (interpreted as aperiodic synchronization signal triggering where transmission can be less frequent in period than the first configuration which is periodic or flexible based on the synchronization signal configuration information, see paragraphs [0141-0142] and [0170]; and also see [Nam] paragraph [0079] for aperiodicity and [Nam] paragraph [0083] for periodicity of sync signals). 

In regards to claim 45, the modified Seo teaches the base station according to claim 40, wherein the first configuration is preset on the base station; or determining the first configuration comprises selecting the first configuration from multiple preset configurations (can be selected from index, see claim 40 and paragraph [0120], “The sequence length and the bandwidth of the synchronization signal can be given in an index form in a table consisting of a combination of candidate groups that can be implemented”).

In regards to claim 46, the modified Seo teaches the base station according to claim 40, wherein the transmitter is further configured to transmit other signal or data to the UE, except the signal on a time-frequency resource for the signal but is actually not used to transmit the signal (Reference signal can occupy same position used to transmit Synchronization signal when Synchronization signal is not mapped to the resource, see paragraph [0140], “In addition, it can be assumed that, if a position of a synchronization signal overlaps with an OFDM symbol/frequency band in which a reference signal (e.g., a cell-specific reference signal (CRS), a channel state information-reference signal (CSI-RS), and a demodulation reference signal (DM-RS)) is located, the reference signal is not mapped to a resource element occupied by the synchronization signal”; and also see [Nam] paragraph [0172, 0174]).

In regards to claims 28-34, they are rejected for the same reasoning as claims 40-46 respectively as they are analogous in scope. 

In regards to claims 52-58, they are rejected for the same reasoning as claims 40-46 respectively as they are analogous in scope. 

In regards to claim 59, the modified Seo teaches the method according to claim 23, wherein the method further comprises: receiving, by the UE, the signal by using a sending period which is greater than a sending period corresponding to the first configuration ([Seo] discloses that any period can be set in paragraph [0127], “Alternatively, a specific subframe of a specific frame can be used to determine a start point, and any period can be set such that each frame has a different subframe in which a synchronization signal is transmitted”; [Seo] additionally discloses aperiodic synchronization signal triggering where transmission can be less frequent in period than the first configuration which is periodic or flexible based on the synchronization signal configuration information, see paragraphs [0141-0142] and [0170]; and also see [Nam] paragraph [0079] for aperiodicity and [Nam] paragraph [0083] for periodicity of sync signals).

([Seo] discloses that any period can be set in paragraph [0127], “Alternatively, a specific subframe of a specific frame can be used to determine a start point, and any period can be set such that each frame has a different subframe in which a synchronization signal is transmitted”; [Seo] additionally discloses aperiodic synchronization signal triggering where transmission can be less frequent in period than the first configuration which is periodic or flexible based on the synchronization signal configuration information, see paragraphs [0141-0142] and [0170]; and also see [Nam] paragraph [0079] for aperiodicity and [Nam] paragraph [0083] for periodicity of sync signals).

In regards to claim 61, the modified Seo teaches the non-transitory computer-readable storage medium according to claim 47, wherein the processor-executable instructions, when executed further performs: receiving the signal by using a sending period which is greater than a sending period corresponding to the first configuration ([Seo] discloses that any period can be set in paragraph [0127], “Alternatively, a specific subframe of a specific frame can be used to determine a start point, and any period can be set such that each frame has a different subframe in which a synchronization signal is transmitted”; [Seo] additionally discloses aperiodic synchronization signal triggering where transmission can be less frequent in period than the first configuration which is periodic or flexible based on the synchronization signal configuration information, see paragraphs [0141-0142] and [0170]; and also see [Nam] paragraph [0079] for aperiodicity and [Nam] paragraph [0083] for periodicity of sync signals).

(see Fig. 15 where the "Scell" is depicted to include the claimed signal (PSS/SSS/PBCH) occupying the flexible configuration without other signals transmitted in the time-frequency resource for the signal).

In regards to claim 63, the modified Seo teaches the method according to claim 28, wherein the method further comprises: not transmitting, by the first base station, other signals in the time-frequency resource corresponding to the signal (see Fig. 15 where the "Scell" is depicted to include the claimed signal (PSS/SSS/PBCH) occupying the flexible configuration without other signals transmitted in the time-frequency resource for the signal).

In regards to claim 64, the modified Seo teaches the user equipment according to claim 35, wherein the receiver further configured to: not receive, other signals in the time-frequency resource corresponding to the signal (see Fig. 15 where the "Scell" is depicted to include the claimed signal (PSS/SSS/PBCH) occupying the flexible configuration without other signals transmitted in the time-frequency resource for the signal).

In regards to claim 65, the modified Seo teaches the base station according to claim 40, wherein the transmitter further configured to: not transmit, other signals in the time-frequency resource corresponding to the signal (see Fig. 15 where the "Scell" is depicted to include the claimed signal (PSS/SSS/PBCH) occupying the flexible configuration without other signals transmitted in the time-frequency resource for the signal).

(see Fig. 15 where the "Scell" is depicted to include the claimed signal (PSS/SSS/PBCH) occupying the flexible configuration without other signals transmitted in the time-frequency resource for the signal).

In regards to claim 67, the modified Seo teaches the non-transitory computer-readable storage medium according to claim 52, wherein the processor-executable instructions, when executed, further performs: not transmitting, other signals in the time-frequency resource corresponding to the signal (see Fig. 15 where the "Scell" is depicted to include the claimed signal (PSS/SSS/PBCH) occupying the flexible configuration without other signals transmitted in the time-frequency resource for the signal).


Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 

The applicant has argued:
“So, Seo does not disclose the time-frequency resource information comprises transmission time interval information of the signal” (see remarks page 13 first paragraph).
The examiner respectfully disagrees and has updated the citation to reflect the amended time interval information of the signal (see paragraph [0123], “In order to avoid a synchronization signal collision with a neighboring BS which uses the same frequency band, a period by which a synchronization signal for a secondary cell is transmitted, a position of a subframe in a frame, and a position of an OFDM symbol in the subframe can be flexibly determined. For this, synchronization signal transmission timing can be included in synchronization signal configuration information”; and paragraph [0124], “The synchronization signal transmission timing may directly indicate a subframe and OFDM symbol in which a synchronization signal is transmitted, or may be given as an offset value for a subframe and OFDM symbol for transmitting an existing synchronization signal, or a combination of the subframe and OFDM symbol offset values”; and also see paragraphs [0125-0127]).

The applicant has further argued:
“Seo does not disclose an identification about a signal comprising PSS, SSS and PBCH. Secondly, in claim 1, the signal identification is comprised in the first configuration for the signal. Seo does not disclose how to obtain the index form, especially does not disclose a. first configuration for the signal transmitting from a first base station to a UE can comprise the index form. So. Seo does not disclose signal identification information of the signal” (see remarks page 13 second paragraph).
The examiner respectfully disagrees and notes the citation for the signal arrangement comprising PSS/SSS/PBCH (See Fig. 15 “Scell” with flexible configuration of PSS/SSS/PBCH and see paragraph [0166], “On the other hand, a synchronization signal and a PBCH, which are different from those of the primary cell, are arranged in a secondary cell”) as well as the identification information of the synchronization signal which is interpreted as identifying the synchronization signal including the arrangement of signals as cited above (see paragraph [0120], “The sequence length and the bandwidth of the synchronization signal can be given in an index form in a table consisting of a combination of candidate groups that can be implemented”).
Seo additionally discloses in paragraph [0111] where BS transmits sync signal configuration information of secondary cell to UE via primary cell which relates to the PSS/SSS shown on the Scell of Fig. 15.
estimates position of PBCH based on the synchronization signal which relates to the PBCH shown on the Scell of Fig. 15 immediately following the PSS/SSS.
Thus the examiner maintains that the sync signal configuration information is used by the UE to receive the entire claimed signal (PSS/SSS/PBCFI)).

The applicant has further argued:
“Seo also does not disclose power information about transmission power for the signal”; 
“The Office Action asserted Nam discloses power information about transmission power for the signal, as recited in claim 35. However, Nam only discloses whether the PSS is nonzero or zero (see paragraph [0169]). If the PSS is non-zero, then the PSS is transmitted. If the PSS is zero, then the PSS is not transmitted. The power information in Nam is not about transmission power for the PSS, it just informs whether the PSS is transmitted or not” and 
“Also, the power information in Nam does not disclose any relationship to the SSS or the PBCH. Nam just disclose the PSS, while in present claim 35, the power information is about transmission power for the signal, comprising PSS, SSS and PBCH” (see remarks page 13 third, fifth and sixth paragraphs).
The examiner respectfully disagrees and notes the claim limitation "power information about transmission power for the signal" does not require a specific range of transmission power as argued.  With regards to power information relating specifically to the SSS and PBCH, the examiner notes that while the claimed signal comprises a PSS, SSS, and PBCH, the claim limitation “power information about transmission power for the signal” under the broadest reasonable interpretation of the claim language is considered to include any power information about transmission power for the signal including a transmission power of zero or a transmission power of non-zero for the PSS included in the signal as it constitutes “power information about transmission power for the signal”. 
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHAD ALI/               Examiner, Art Unit 2478    

/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478